Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. Pub. No. 2008/0008642).
Regarding claims 1-6, Mori et al. teaches a process for producing aluminum nitride crystals comprising “Al (raw material of crystal), Li (the component (A)) and In (the component (B)) were put in a BN crucible, and melted by applying heat and pressure under the conditions described below in an atmosphere of nitrogen” which meets a broad and reasonable interpretation of “using at least one element, excluding S; melting a composition containing at least Al and the element; and reacting the Al vapor with nitrogen gas at a predetermined reaction temperature to produce AIN crystals  wherein the element used is any of Li, Mg, V, Cr, Mn, Fe, Co, (paragraph 94).  Mori et al. does not specifically teach “a condition under which the element forms a compound with neither Al nor N or a condition under which the element forms a compound with any of Al and N provided that the standard free energy of formation of the compound is larger than that of AIN” however paragraph 110 of Applicant’s specification states “The standard free energy of formation of AlN at 1700 K is “−129.591 KJ/mol”, and Li, Mg, V, Cr, Mn, Fe, Co, Ni, Cu, Ga, Ge, Sr and Sn were determined as the element satisfying the condition (i)”.  It is therefore the position of the Office that since Mori et al. teaches Li then the claimed conditions would be met per paragraph 110 of Applicant’s specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270- 5827. The examiner can normally be reached Monday- Thursday Noon – 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        12/16/2022